                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-1616-RBJ

AGAZI ABAY,
GABRIEL THORN,
AMY SCHNEIDER, and
MICHAEL McDANIEL, on behalf of themselves
  and other similarly situated individuals

       Plaintiffs,

v.

CITY AND COUNTY OF DENVER,

       Defendant.


     DENVER’S COMBINED RESPONSE TO PLAINTIFFS’ FORTHWITH MOTION
       TO EXTEND TEMPORARY RESTRAINING ORDER AND FORTHWITH
           MOTION TO AMEND TEMPORARY RESTRAINING ORDER


       Defendant City and County of Denver (“Denver”), through undersigned counsel, submits

the following Combined Response to Plaintiffs’ Forthwith Motion to Extend Temporary

Restraining Order [Doc. # 25] and Forthwith Motion to Amend Temporary Restraining Order

[Doc. # 26].

                                      INTRODUCTION

       Plaintiffs have filed two “Forthwith” motions, one seeking to expand the Court’s Order on

Motion for Temporary Restraining Order (“TRO”) [Doc. #16], the other seeking to extend it.

Plaintiffs insist that the terms of the TRO should be amended and expanded on an emergency basis

to order Denver to provide them with immediate disclosure of documents and video, outside the
rules of discovery or the requirements of Colorado law. [Doc. #26.] Plaintiffs also maintain that

the TRO must be extended beyond Friday, June 19, 2020 because “nothing has changed” since the

start of the demonstrations. [Doc. #25, p. 5.] Simultaneously, Plaintiffs have filed a “Motion to

Convert Temporary Restraining Order into Preliminary Injunction,” requesting a preliminary

injunction that incorporates both the TRO and the new terms proposed in their motion to amend.

[Doc. #27.]

       Plaintiffs’ requests to amend the TRO “forthwith” and extend it indefinitely are an attempt

to circumvent Fed. R. Civ. P. 65 and obtain what effectively would be an ex parte preliminary

injunction. This is improper. Plaintiffs have already separately requested a preliminary injunction.

Denver is currently preparing a response to that motion on an expedited basis, and Denver should

have the opportunity to be heard on that motion before any additional injunctive relief is granted.

The motions to amend and extend should be denied.

                                          ARGUMENT

I.     Plaintiffs are not entitled to an amended TRO that circumvents the rules of
       procedure, discovery rules and Colorado public-records law.

       Plaintiffs ask the Court to give them—or practically speaking, their counsel—“oversight”

power over the Denver Police Department by expanding the terms of the TRO to “require [Denver]

to: 1) inform Plaintiffs of any use of chemical agents/irritants or KIPs within twelve (12) hours of

such use; 2) provide to Plaintiffs body cam footage from all officers present for the use of such

force within 48 hours; and 3) provide to Plaintiffs all reports generated, including from the

supervisor who authorized such force under the terms of the TRO, within 48 hours.” [Doc. #26, p.

2.] Plaintiffs offer no authority for this sweeping request, no grounds to amend or “reconsider” the



                                                 2
TRO, and no good reason why they (instead of this Court) should be empowered to “enforce this

TRO.” [Id. at 6.]

       As an initial matter, Plaintiffs’ Motion fails to provide proper authority for the type of

“amendment” they seek. Plaintiffs characterize their motion as a Rule 59 “motion to alter or amend

judgment” (id. at 4), but a temporary restraining order is by its nature not a final judgment subject

to that rule. Vega v. Lappin, No. 08-CV-01571-BNB, 2008 WL 4327358, at *1 (D. Colo. Sept. 18,

2008). While Rule 65(b) provides that a party restrained by an ex parte TRO may “move to

dissolve or modify the order,” that does not provide a mechanism for a party having obtained a

TRO to subsequently expand or otherwise modify its terms. Nor is Denver aware of any such

mechanism, short of seeking a preliminary injunction with notice and an evidentiary hearing.1

       Even if Plaintiffs’ motion is authorized (it is not) they offer no convincing reason why they

should be entitled to accelerated and expanded discovery or a legal right to receive public records

faster and with fewer restrictions than the Colorado Legislature has deemed appropriate for all

other citizens. As described in their Motion, Plaintiffs wish to investigate an incident in which

unidentified “demonstrators,” not parties to this litigation, reported “that pepper spray had been

used the previous evening by a Denver Police officer.” [Doc. #26, p. 3.] Plaintiffs suggest that this

might violate the TRO—even though they admit they have no evidence to support that contention,

and the news report they submit with their motion indicates that the police were responding to

physical danger, that a Lieutenant was on scene, and that a warning was given. [Id.; Doc. #26-3.]



1
  Plaintiffs describe their burden as a showing of an intervening change in the controlling law, the
availability of new evidence, or the need to correct clear error or prevent manifest injustice. [Doc.
#26, p. 4.] Even if this were the correct standard, Plaintiffs make no attempt to satisfy it aside from
the conclusory statement that an adverse ruling “would be manifestly unjust.” [Id. at 6.]
                                                  3
       Discovery in this case has not begun. Thus—especially when Plaintiffs’ counsel could not

articulate or provide any basis to believe that the TRO in this case had been violated—Denver’s

counsel properly considered Plaintiffs to be in the same position as the many other citizens

(journalists, nonprofit groups, potential claimants, and others) currently seeking documentation

regarding the demonstrations, and treated their demand as a request for criminal justice records

pursuant to the relevant statute. [Doc. #26-2; Doc. #26 p. 5.] Plaintiffs bristle at Denver’s

“suggest[ion] that Plaintiffs are mere members of society, allowed to request documents of public

agencies subject to denials and limitations of public records requests as are contained in the

CCJRA.” [Doc. #26, p. 5.] But they do not explain why filing a purported class-action suit should

immediately elevate them above the rules that apply to everyone else.

       Plaintiffs may feel that the CCJRA and other public-records statutes are inadequate,

flawed, or “onerous administrative hurdles.” [Id. at 6.] Even so, a temporary restraining order or

injunction would not be the proper remedy. In enacting the CCJRA, the Legislature considered the

benefits of transparency, the needs of law enforcement, the requirements of privacy, and the rights

of the accused, among many other factors. Plaintiffs do not challenge the validity or application of

that law in this suit. Even had they done so, “courts of equity cannot, in their discretion, reject the

balance that Congress has struck in a statute.” United States v. Oakland Cannabis Buyers’ Co-op.,

532 U.S. 483, 497 (2001).

       The extremity of Plaintiffs’ position is evident when compared with the balance struck by

Colorado’s Legislature when it considered this very issue and enacted a new “Law Enforcement

Integrity” statute only last week. See “An Act Concerning Measures to Enhance Law Enforcement

Integrity, and, in connection therewith, Making an Appropriation,” Senate Bill 20-217 (June 12,


                                                  4
2020).2 The provisions of the new law require public disclosure of video and other records of uses

of force within 21 to 45 days—not 48 hours—and recognize the need to protect citizen privacy,

ongoing investigations, and other factors that weigh against the sort of immediate disclosure

sought by Plaintiffs here. Id. at § 24-31-902(2)(a-c). The Legislature struck this balance in

response to the same demonstrations at issue in this case, and Plaintiffs fall far short of explaining

why this Court should use its injunctive power to “reject th[at] balance” and short-circuit that

determination. Oakland Cannabis Buyers’ Co-op., 532 U.S. at 497; see Biodiversity Assocs. v.

Cables, 357 F.3d 1152, 1165 (10th Cir. 2004) (“The purpose of an injunction is to define and

enforce legal obligations, not to freeze them into place. Thus, when Congress changes the laws, it

is those amended laws—not the terms of past injunctions—that must be given prospective legal

effect.”).

        As litigants in this Court, both Denver and Plaintiffs will be entitled to discovery under the

longstanding parameters of the federal rules. See, e.g., Fed.R.Civ.P. 26 & 37. When discovery

commences, Plaintiffs will be entitled to request documents such as those they seek now. However,

not even then will they be entitled to disclosure on demand “within 12 hours” or “within 48 hours.”

Nor would such disclosure be reasonably feasible, due to the volume of video and other

documentation generated by such incidents and the practical and legal requirements of reviewing

and redacting this data. Plaintiffs’ rhetoric aside, compliance with the law and the regular rules of

discovery does not represent an attempt “to avoid any accountability.” [Doc. #26, p. 6.]



2
  Governor Polis has publicly stated that he will sign the bill into law. See “Colorado Police
Reform Bill Passes, Now Heads to Governor’s Desk,” CBS4 Denver (June 13, 2020), available
at https://denver.cbslocal.com/2020/06/13/colorado-police-accountability-bill-passes/.The bill
text is at https://leg.colorado.gov/sites/default/files/documents/2020A/bills/2020a_217_rer.pdf.
                                                  5
          Plaintiffs insist that without their requested “amendment,” they “will not be able to fully

enforce this TRO or any subsequent Preliminary Injunction.” [Doc. #26, p. 6.] But the power to

“enforce” is not Plaintiffs’. It is this Court’s. No authority entitles Plaintiffs to claim enhanced

disclosure or exemptions from the discovery rules. Their motion to “amend” the TRO should be

denied.

II.       The TRO should not be extended, because conditions have changed.

          This Court issued its TRO in this case on June 5; by operation of Rule 65, it expires on

June 19. Plaintiffs moved for a preliminary injunction on the evening of June 16. [Doc. #27.]

Plaintiffs simultaneously “move this Court to extend the [TRO] until such time as the Court makes

a determination” on that motion. [Doc. #25, p. 7.]

          “TROs are supposed to be just what the name suggests—temporary.” ClearOne Commc’ns,

Inc. v. Bowers, 509 F. App’x 798, 801 (10th Cir. 2013); see id. (“Their normal life span is

prescribed by rule as just a fleeting fourteen days, after which they may give way to preliminary

injunction proceedings where notice and an opportunity to be heard is afforded both sides.”).

Rule 65(b)(2) provides that, for good cause shown, a court may extend a temporary restraining

order. Fed.R.Civ.P. 65(b)(2); Granny Goose Foods, Inc. v. Brotherhood of Teamsters, 415 U.S.

423, 440 n.15 (1974). Courts have found good cause where, despite the parties’ diligence,

additional time is necessary to prepare for a preliminary injunction hearing, or where delay was

outside of the control of the moving party. Cuin v. Prudential Life Ins. Co., No. 08-CV-02614-

PAB-KLM, 2008 WL 5273089, at *1 (D. Colo. Dec. 10, 2008). Although Plaintiffs here request

an open-ended extension, the treatise they cite in support of their motion notes that “[t]he text of




                                                   6
Rule 65(b) seems to exclude any possibility that a temporary restraining order can remain in force

beyond 28 days.” 11A Fed. Prac. & Proc. Civ. § 2953 (3d ed.).

       Plaintiffs maintain that good cause exists because while demonstrations continue,

“[Denver’s] conduct prior to the entry of the TRO remains unchanged,” internet videos dating

from the first four days of protests “remain unchanged and continue to point towards a real concern

that the Denver Police … will continue to use these weapons in unlawful and unconstitutional

ways,” and the First Amendment “remains just as important today as it did when this Court entered

the original TRO.” [Doc. #25, pp. 5-6.] In short, “nothing has changed.” [Id., p. 5.]

       But Plaintiffs’ contention is inaccurate. Conditions were already changing when Plaintiffs

filed their Complaint and have continued to change since. Plaintiffs themselves admit that “injuries

have been nearly eliminated” and that “demonstrations have continued without… property

destruction or violence,” and submit a news article that describes “a series of nights of relative

calm.” [Id. at pp. 6, 7; Doc. #26-3.] Even as this Court held its virtual hearing on the TRO on June

5, the curfew imposed by Mayor Hancock had expired, and violence had already decreased: as

reported by the media, “[t]he protests had indeed become more peaceful by that Friday.”3

       Plaintiffs credit the TRO, but as early as June 2 news reports described the demonstrations

in downtown Denver as having a “peaceful tone” and remarked that “[t]he demonstrations

proceeded peacefully [Tuesday and Wednesday] nights without the clashes with police that marred




3
 Nathaniel Minor, “From ‘I Can’t Breathe’ to “We Are Love,’ the messages at Denver’s protests
are changing daily,” Denverite (June 9, 2020) available at
https://denverite.com/2020/06/09/from-i-cant-breath-to-we-are-love-the-messages-at-denvers-
protests-are-changing-daily/


                                                 7
earlier marches.”4 Since then, calm has generally prevailed and “[t]he demonstrations also became

more organized and peaceful.”5 The curfew has not been extended and cases for curfew violations

have been dismissed by the City Attorney. As acknowledged in media reports, demonstrations

“became less confrontational and started to emphasize unity and peace.”6

          Moreover, as mentioned above, the Colorado Legislature last weekend enacted the new

Law Enforcement Integrity statute. This new law incorporates the key elements of this Court’s

TRO as follows:

          In response to a protest or demonstration, a law enforcement agency and any person
          acting on behalf of the law enforcement agency shall not:

          (a)    Discharge kinetic impact projectiles and all other non- or less-lethal
                 projectiles in a manner that targets the head, pelvis, or back;

          (b)    Discharge kinetic impact projectiles indiscriminately into a crowd; or

          (c)    Use chemical agents or irritants, including pepper spray and tear gas prior
                 to issuing an order to disperse in a sufficient manner to ensure the order is
                 heard and repeated if necessary, followed by sufficient time and space to
                 allow compliance with the order.




4
 Conrad Swanson, “Denver to end curfew even though George Floyd protests continue,” Denver
Post (June 5, 2020), available at https://www.denverpost.com/2020/06/05/denver-curfew-
expires-george-floyd-protests/; Shelly Bradbury & Elise Schmelzer, “Demonstrators take to
Denver’s streets on foot and in cars for eighth day of George Floyd protests,” Denver Post (June
4, 2020), available at https://www.denverpost.com/2020/06/04/denver-protests-george-floyd-
day-eight/ (“On a warm Thursday evening, marchers were even met by Denver police officers
distributing cases of bottled water.”).
5
  Conrad Swanson, “Denver to drop all curfew violation charges against protesters,” Denver Post
(June 10, 2020), available at https://www.denverpost.com/2020/06/10/denver-curfew-violations-
charges-dropped-geroge-floyd-protests/.
6
    Id.; Minor, supra n.1.
                                                   8
https://leg.colorado.gov/sites/default/files/documents/2020A/bills/2020a_217_rer.pdf at § 24-31-

905. This provision will take effect immediately upon signing by the Governor, who has publicly

stated that he intends to sign the law promptly. The Legislature’s passage of the law certainly

changes the circumstances from the ones that existed on May 28, 2020 to June 1, 2020, the days

upon which the Complaint rests its allegations.

       In short, Plaintiffs have no basis to claim that Denver’s conduct “remains unchanged and

left unchecked, would likely resume at the expiration of this TRO.” [Doc. #25, p. 5.] Their

argument that good cause exists to extend the TRO because “the grounds for originally granting

the temporary restraining order continue to exist” is without support.

       Plaintiffs’ only remaining argument is their repeated suggestion that upcoming Juneteenth

celebrations “call for the extension of this TRO.” [Doc. #25, p. 7.] This fails as a matter of

chronology, as the TRO – entered late on June 5 – will not expire until Juneteenth is almost over.

More troubling, Plaintiffs insinuate (again without support) that the celebrations are likely to be

met with “the unlimited use of chemical and KIP weapons.” [Id.] But this overlooks the important

fact that Juneteenth celebrations have already begun—including the annual Denver Juneteenth

parade this past Saturday—without any sign of violence. According to a media report, “Saturday,

people of many different ages and races packed the streets, with nearly everyone in a mask. The

whole vibe was a celebration, with a lot of non-Black people out to support the community.”7

Plaintiffs do not provide any grounds in support of their contention that Juneteenth celebrations or


7
  Brien Hollowell, “Denverites remember the past and celebrate Blackness at 2020 Juneteenth
parade,” Denverite (June 13, 2020), at https://denverite.com/2020/06/13/look-denverites-
remember-the-past-and-celebrate-blackness-at-2020-juneteenth-parade/; see also Kevin Mohatt,
“Photos: Denver Juneteenth Parade 2020,” Denver Post (June 13, 2020), at
https://www.denverpost.com/2020/06/13/denver-juneteenth-parade-photos/.
                                                  9
other future events will be marred by acts of violence or destruction of property that would re-

create the conditions that existed in the earliest days of the protests at issue in this case.

        Plaintiffs claim that “nothing has changed,” but they are incorrect. They do not meet their

burden to show good cause, and their request to extend the TRO should be denied.

                                           CONCLUSION

        In tandem, Plaintiffs’ two motions are an impermissible and unnecessary request for ex

parte injunctive relief. Accordingly, and for all the above reasons, Denver respectfully requests

that the Court deny both Plaintiff’s Forthwith Motion to Extend Temporary Restraining Order and

Plaintiffs’ Forthwith Motion to Amend Temporary Restraining Order.

        DATED this 17th day of June 2020.

                                        Respectfully submitted,

                                        s/Geoffrey C. Klingsporn
                                        Melanie Lewis, Assistant City Attorney
                                        Conor D. Farley, Assistant City Attorney
                                        Geoffrey C. Klingsporn, Assistant City Attorney
                                        Denver City Attorney’s Office, Civil Litigation Section
                                        201 W. Colfax Avenue, Dept. 1108
                                        Denver, CO 80202-5332
                                        Telephone:(720) 913-3100
                                        Facsimile: (720) 913-3182
                                        Email: melanie.lewis@denvergov.org
                                               conor.farley@denvergov.org
                                               geoffrey.klingsporn@denvergov.org
                                        Counsel for Defendant City and County of Denver




                                                   10
                               CERTIFICATE OF SERVICE

      I certify that on this 17th day of June 2020, I electronically filed the foregoing DENVER’S
COMBINED RESPONSE TO PLAINTIFFS’ FORTHWITH MOTION TO EXTEND
TEMPORARY RESTRAINING ORDER AND FORTHWITH MOTION TO AMEND
TEMPORARY RESTRAINING ORDER with the Clerk of the Court using the CM/ECF
system which will transmit a true and accurate copy of the same to the following:

       Edward Milo Schwab, Esq.
       Ascend Counsel, LLC
       Email: milo@ascendcounsel.co

       Ross Ziev, Esq.
       Help in Colorado, Ross Ziev, PC
       Email: ross@helpincolorado.com

                                            s/ Philip Jett
                                            Denver City Attorney’s Office




                                               11
